Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 9, 2004,
by and among Corvis Corporation, a Delaware corporation, with headquarters
located at 7015 Albert Einstein Drive, Columbia, Maryland 21046 (the “Company”),
and the investors listed on the Schedule of Buyers attached hereto (each, a
“Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. In connection with the Securities Purchase Agreement by and among the parties
hereto of even date herewith (the “Securities Purchase Agreement”), the Company
has agreed, upon the terms and subject to the conditions set forth in the
Securities Purchase Agreement, to issue and sell to each Buyer (i) senior
convertible notes of the Company (the “Initial Notes”) which will, among other
things, be convertible into shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”) (as converted, the “Initial Conversion
Shares”) in accordance with the terms of the Notes, and (ii) warrants (the
“Initial Warrants”) which will be exercisable to purchase shares of Common Stock
(as exercised collectively, the “Initial Warrant Shares”).

 

B. In connection with the Securities Purchase Agreement, each Buyer may be
required, upon the terms and subject to the conditions set forth in the
Securities Purchase Agreement, to purchase, or may require the Company to issue
and sell upon the terms and subject to the conditions set forth in the
Securities Purchase Agreement (i) additional senior convertible notes of the
Company (the “Additional Notes”, and collectively with the Initial Notes, the
“Notes”), which will be convertible into shares of Common Stock (as converted,
the “Additional Conversion Shares”, and collectively with the Initial Conversion
Shares, the “Conversion Shares”) in accordance with the terms of the Additional
Notes, and (ii) additional warrants (the “Additional Warrants”), which will be
exercisable to purchase shares of Common Stock (as exercised collectively, the
“Additional Warrant Shares”).

 

C. In connection with a Mandatory Conversion (as defined in the Notes) or an
Optional Redemption (as defined in the Notes), the Company is required to issue
Mandatory Conversion and Optional Redemption Warrants (as defined in the Notes)
(the “Mandatory Conversion and Optional Redemption Warrants”, and collectively
with the Initial Warrants and the Additional Warrants, the “Warrants”), which
will be exercisable to purchase shares of Common Stock (as exercised
collectively, the “Mandatory Conversion and Optional Redemption Warrant Shares”,
and collectively with the Initial Warrant Shares and the Additional Warrant
Shares, the “Warrant Shares”).

 

D. To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1. Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a. “Additional Registrable Securities” means (i) the Additional Conversion
Shares issued or issuable upon conversion or redemption of all of the Additional
Notes actually purchased, (ii) the Additional Warrant Shares issued or issuable
upon exercise of the Additional Warrants, (iii) the Interest Shares (as defined
in the Notes) issued or issuable under the Additional Notes, (iv) the Mandatory
Conversion and Optional Redemption Warrant Shares issued or issuable upon
exercise of the Mandatory Conversion and Optional Redemption Warrants issued in
connection with a Mandatory Conversion or an Optional Redemption of the
Additional Notes and (v) any share capital of the Company issued or issuable
with respect to the Additional Notes, the Additional Conversion Shares, the
Additional Warrant Shares, the Additional Warrants or the Interest Shares as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, without regard to any limitations on conversions of
Additional Notes or exercise of the Additional Warrants.

 

b. “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.

 

c. “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

d. “Effectiveness Deadline” means the Initial Effectiveness Deadline (as defined
below) and the Additional Effectiveness Deadline (as defined below), as
applicable.

 

e. “Filing Deadline” means the Initial Filing Deadline (as defined below) and
the Additional Filing Deadline (as defined below), as applicable.

 

f. “Initial Registrable Securities” means (i) the Initial Conversion Shares
issued or issuable upon conversion or redemption of the Initial Notes, (ii) the
Initial Warrant Shares issued or issuable upon exercise of the Initial Warrants,
(iii) the Interest Shares issued or issuable under the Initial Notes, (iv) the
Mandatory Conversion and Optional Redemption Warrant Shares issued or issuable
upon exercise of the Mandatory Conversion and Optional Redemption Warrants
issued in connection with a Mandatory Conversion or an Optional Redemption of
the Initial Notes and (v) any share capital of the Company issued or issuable
with respect to the Initial Conversion Shares, the Initial Notes, the Initial
Warrant Shares, the Initial Warrants or the Interest Shares as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on conversions of the Initial Notes
or exercises of the Initial Warrants.

 

2



--------------------------------------------------------------------------------

g. “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Initial Registrable Securities.

 

h. “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.

 

i. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

j. “register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

 

k. “Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities.

 

l. “Registration Statement” means the Initial Registration Statement and the
Additional Registration Statement(s) and any registration statement filed
pursuant to the provisions of Section 2(f) hereof.

 

m. “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.

 

n. “SEC” means the United States Securities and Exchange Commission.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

2. Registration.

 

a. Initial Mandatory Registration. The Company shall prepare, and, as soon as
practicable, but in no event later than 120 days after the Initial Closing Date
(as defined in the Securities Purchase Agreement) or if the Company’s
registration statement on Form S-3 (Registration No. 333-109081) (the “September
S-3”) has not been declared effective by the SEC within 120 days after the
Initial Closing Date, then no later than 30 days after the September S-3 is
declared effective (the “Initial Filing Deadline”), file with the SEC the
Initial Registration Statement on Form S-3 covering the resale of all of the
Initial Registrable Securities. In the event that Form S-3 is unavailable for
such a registration, the Company shall use such other form as is available for
such a registration, subject to the provisions of Section 2(e). The Initial
Registration Statement prepared pursuant hereto shall register for resale at
least the number of shares of Common Stock equal to the sum of (A) the product
of (x) 1.75 and (y)

 

3



--------------------------------------------------------------------------------

the maximum number of shares of Common Stock issuable upon conversion of the
Initial Notes (assuming for purposes hereof, that the Initial Notes are
convertible at the Initial Valuation Price (as defined in the Securities
Purchase Agreement) and without taking into account any limitations on the
conversion of the Initial Notes set forth in the Initial Notes) and (B) the
product of (x) 1.25 and (y) the maximum number of shares of Common Stock
issuable upon exercise of the Initial Warrants (without taking into account any
limitations on the exercise of the Initial Warrants set forth in the Initial
Warrants) as of the trading day immediately preceding the date the Initial
Registration Statement is initially filed with the SEC, subject to adjustment as
provided in Section 2(f). The Initial Registration Statement shall contain
(except if otherwise directed by the holders of at least a majority of the
Registrable Securities) the “Selling Stockholders” section in substantially the
form attached hereto as Exhibit B and the “Plan of Distribution” in
substantially the form attached hereto as Exhibit B. The Company shall use its
reasonable best efforts to have the Initial Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the date
which is the earlier of (x) 60 days after the date of filing of Initial
Registration Statement and (y) 180 days after the Initial Closing Date (the
“Initial Effectiveness Deadline”).

 

b. Additional Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than 30 days after the earlier of (x) each
Additional Closing Date (as defined in the Securities Purchase Agreement) at
which an aggregate of at least $5,000,000 in principal amount of Additional
Notes are purchased by one or more Buyers or their successors or assigns or
after which there is an aggregate of at least $5,000,000 in principal amount of
Additional Notes that have purchased by one or more Buyers or their successors
or assigns that have not had their related Additional Registrable Securities
previously registered hereunder or (y) such time after any Additional Notes are
purchased that no additional Additional Notes are available or are permitted to
be purchased pursuant to the Securities Purchase Agreement (each, an “Additional
Filing Deadline”), file with the SEC an Additional Registration Statement on
Form S-3 covering the resale of all of the Additional Registrable Securities not
previously registered on an Additional Registration Statement hereunder. In the
event that Form S-3 is unavailable for such a registration, the Company shall
use such other form as is available for such a registration, subject to the
provisions of Section 2(e). Each Additional Registration Statement prepared
pursuant hereto shall register for resale at least that number of shares of
Common Stock equal to the sum of (A) the product of (x) 1.75 and (y) the maximum
number of shares of Common Stock issuable upon conversion of any outstanding
Additional Notes not previously registered (assuming for purposes hereof, that
such Additional Notes are convertible at the Additional Valuation Price (as
defined in the Securities Purchase Agreement) and without taking into account
any limitations on the conversion of the Additional Notes set forth in the
Additional Notes) and (B) the product of (x) 1.25 and (y) the maximum number of
shares of Common Stock issuable upon exercise of the related Additional Warrants
(without taking into account any limitations on the exercise of the Additional
Warrants set forth in the Additional Warrants) as of the trading day immediately
preceding the date the applicable Additional Registration Statement is initially
filed with the SEC, subject to adjustment as provided in Section 2(f). Each
Additional Registration Statement shall contain (except if otherwise directed by
the holders of at least a majority of the Registrable Securities) the “Selling
Stockholders” section in substantially the form attached hereto as Exhibit B and
the “Plan of Distribution” in substantially the form attached hereto as Exhibit
B. The Company shall use its reasonable best efforts to have each Additional
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the date which is 90 days after the applicable Additional
Closing Date (the “Additional Effectiveness Deadline”).

 

4



--------------------------------------------------------------------------------

c. Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and each increase in the
number of Registrable Securities included therein shall be allocated pro rata
among the Investors based on the number of Registrable Securities held by each
Investor at the time the Registration Statement covering such initial number of
Registrable Securities or increase thereof is declared effective by the SEC. In
the event that an Investor sells or otherwise transfers any of such Investor’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the then remaining number of Registrable Securities included in such
Registration Statement for such transferor. Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person which
ceases to hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities on any Registration Statement without the
prior written consent of Buyers holding at least a majority of the Registrable
Securities.

 

d. Legal Counsel. Subject to Section 5 hereof, the Buyers holding at least a
majority of the Registrable Securities shall have the right to select one legal
counsel to review and oversee any registration pursuant to this Section 2
(“Legal Counsel”), which shall be Schulte Roth & Zabel LLP or such other counsel
as thereafter designated by the holders of at least a majority of the
Registrable Securities. The Company and Legal Counsel shall reasonably cooperate
with each other in performing the Company’s obligations under this Agreement.

 

e. Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the holders of at least a majority of
the Registrable Securities and (ii) undertake to register the Registrable
Securities on Form S-3 as soon as such form is available, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the SEC.

 

f. Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) or 2(b)
is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement or an Investor’s allocated portion of the
Registrable Securities pursuant to Section 2(c), the Company shall amend the
applicable Registration Statement, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover at least
the sum of (i) 175% of the maximum number of shares of Common Stock issuable
upon conversion of the Notes (assuming for purposes hereof, that the Notes are
convertible at the lower of (x) the applicable Fixed Conversion Price and (y)
the Initial Valuation Price or the Additional Valuation Price, as applicable,
and without taking into account any limitations on the conversion of the Notes
set forth in the Notes) and (ii) 125% of the maximum number of shares of Common
Stock issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants) as of the
trading day immediately preceding

 

5



--------------------------------------------------------------------------------

the date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15) days
after the necessity therefor arises. The Company shall use its reasonable best
efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in no event
later than 60 days after such filing. For purposes of the foregoing provision,
the number of shares available under a Registration Statement shall be deemed
“insufficient to cover all of the Registrable Securities” if at any time the
number of Registrable Securities issued or issuable upon conversion of the Notes
and upon exercise of the Warrants covered by such Registration Statement is
greater than the sum of (i) 150% of the maximum number of shares of Common Stock
issuable upon conversion of the Notes (assuming for purposes hereof, that the
Notes are convertible at the lower of (x) the applicable Fixed Conversion Price
and (y) the Initial Valuation Price or the Additional Valuation Price, as
applicable, and without taking into account any limitations on the conversion of
the Notes set forth in the Notes) and (ii) 115% of the maximum number of shares
of Common Stock issuable upon exercise of the Warrants (without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants) available for resale under such Registration Statement. The
calculation set forth in the foregoing sentence shall be made without regard to
any limitations on the conversion of the Notes or the exercise of the Warrants
and such calculation shall assume that the Notes and the Warrants are then
convertible or exercisable, as applicable, into shares of Common Stock (assuming
for purposes hereof, that the Notes are convertible at the lower of (x) the
applicable Fixed Conversion Price and (y) the Initial Valuation Price or the
Additional Valuation Price, as applicable, and without taking into account any
limitations on the conversion of the Notes set forth in the Notes) and the
maximum number of Interest Shares under the Notes, assuming the applicable
portions of the initial outstanding principal amount of the Notes remains
outstanding through the applicable scheduled installment payment or maturity
dates and assuming no conversions or redemptions of the Notes prior to the
scheduled installment or maturity date, are issuable at the then prevailing
Interest Conversion Price (as defined in the Notes), Conversion Rate (as defined
in the Notes) or Warrant Exercise Price (as defined in the Warrants), as
applicable.

 

g. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the respective Filing Deadline or (B) not declared effective by the SEC
on or before the respective Effectiveness Deadline (an “Effectiveness Failure”)
or (ii) on any day after such Registration Statement has been declared effective
by the SEC sales of all of the Registrable Securities required to be included on
such Registration Statement cannot be made (other than during an Allowable Grace
Period (as defined in Section 3(r)) pursuant to such Registration Statement
(including, without limitation, because of a failure to keep such Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement or to register a sufficient
number of shares of Common Stock), then the Company shall pay, as liquidated
damages and not as a penalty, to each holder of Notes relating to such
Registration Statement an amount in cash equal to the product of (i) the
aggregate Principal (as such term is defined in the Notes) of such Investor’s
Notes convertible into Conversion Shares included in such Registration Statement
multiplied by (ii) the sum of (A) 0.01, if such Registration Statement is not
filed by the applicable Filing Deadline, plus (B) 0.01, if such Registration
Statement is not declared

 

6



--------------------------------------------------------------------------------

effective by the applicable Effectiveness Deadline, plus (C) the product of (I)
0.00033 multiplied by (II) the sum of (x) the number of days after the
applicable Filing Deadline that the Registration Statement is not filed with the
SEC, plus (y) the number of days after the applicable Effectiveness Deadline
that the Registration Statement is not declared effective by the SEC (a
“Continuing Effectiveness Failure”), plus (z) the number of days, in each
instance, after the Registration Statement has been declared effective by the
SEC that such Registration Statement is not available (other than during an
Allowable Grace Period) for the sale of all of the Registrable Securities
required to be included on such Registration Statement. The payments to which a
holder shall be entitled pursuant to this Section 2(g) are referred to herein as
“Registration Delay Payments.” Notwithstanding the foregoing, the maximum
Continuing Effectiveness Failure payments that a holder shall be entitled to in
connection with the failure of the Initial Registration Statement to be declared
effective shall be five percent (5%) (the “Initial Continuing Effectiveness
Failure Payments”). The payments to which a holder shall be entitled pursuant to
an Effectiveness Failure in connection with the Initial Registration Statement
and the Initial Continuing Effectiveness Failure Payments are referred to herein
collectively as “Initial Registration Delay Payments”. Registration Delay
Payments shall be paid on the earlier of (I) the last day of the calendar month
during which such Registration Delay Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the Registration Delay
Payments is cured. In the event the Company fails to make Registration Delay
Payments in a timely manner, such Registration Delay Payments shall bear
interest at the rate of 1.5% per month (prorated for partial months) until paid
in full. Each Investor shall be entitled to seek any available remedy for the
enforcement of this Agreement, including for the payment of any Registration
Delay Payments. Notwithstanding the foregoing, the parties agree that the sole
monetary damages payable under this Agreement for a violation of the terms of
this Agreement with respect to which liquidated damages are expressly provided
shall be such liquidated damages. Nothing shall preclude an Investor from
pursuing or obtaining specific performance or other equitable relief with
respect to this Agreement.

 

3. Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company will use its
reasonable best efforts to effect the registration of the Registrable Securities
in accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

a. The Company shall submit to the SEC, within two (2) Business Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff of the SEC has no further
comments on a particular Registration Statement, as the case may be, a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than 48 hours after the submission of such request. The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of (i) the date as of which the Investors may sell all
of the Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain

 

7



--------------------------------------------------------------------------------

any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading.

 

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

 

c. The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K and any similar or successor reports and any exhibits incorporated by
reference therein) in a form to which Legal Counsel reasonably objects in
writing. The Company shall not submit a request for acceleration of the
effectiveness of a Registration Statement or any amendment or supplement thereto
without the prior approval of Legal Counsel, which consent shall not be
unreasonably withheld. The Company shall furnish to Legal Counsel, without
charge, (i) copies of any correspondence from the SEC or the staff of the SEC to
the Company or its representatives relating to any Registration Statement, (ii)
promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including, to the extent
not available on the EDGAR system, financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Section
3.

 

d. The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any

 

8



--------------------------------------------------------------------------------

amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, ten (10) copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request) and (iii) such other
documents, including copies of any preliminary or final prospectus, as such
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Investor.

 

e. The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

 

f. The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile on the same day of such effectiveness and
by overnight mail), (ii) of any request by the SEC for amendments or supplements
to a Registration Statement or related prospectus or related information, and
(iii) of the Company’s reasonable determination that a post-effective amendment
to a Registration Statement would be appropriate.

 

9



--------------------------------------------------------------------------------

g. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 

h. At the reasonable request of any Investor, the Company shall furnish to such
Investor, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as an Investor may reasonably request
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.

 

i. In connection with any due diligence required by an Investor, the Company
shall make available for inspection by (i) any Investor, (ii) Legal Counsel and
(iii) one firm of accountants or other agents retained by the Investors
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that each Inspector
shall agree to hold in strict confidence and shall not make any disclosure
(except to an Investor) or use of any Record or other information which the
Company determines in good faith to be confidential, and of which determination
the Inspectors are so notified, unless (a) the release of such Records is
ordered pursuant to a final, non-appealable subpoena or order from a court or
government body of competent jurisdiction, or (b) the information in such
Records has been made generally available to the public other than by disclosure
in violation of this or any other agreement of which the Inspector has
knowledge. Each Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

 

j. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure

 

10



--------------------------------------------------------------------------------

in violation of this Agreement or any other agreement of which the Company has
knowledge. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

k. The Company shall use its reasonable best efforts either to (i) cause all the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all of the Registrable Securities covered by a
Registration Statement on the Nasdaq National Market, or (iii) if, despite the
Company’s reasonable best efforts to satisfy the preceding clause (i) or (ii),
the Company is unsuccessful in satisfying the preceding clause (i) or (ii), to
secure the inclusion for quotation on The Nasdaq SmallCap Market for such
Registrable Securities and, without limiting the generality of the foregoing, to
use its reasonable best efforts to arrange for at least two market makers to
register with the National Association of Securities Dealers, Inc. (“NASD”) as
such with respect to such Registrable Securities. The Company shall pay all fees
and expenses in connection with satisfying its obligation under this Section
3(k).

 

l. The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

m. If requested by an Investor, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Investor holding any Registrable
Securities.

 

n. The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

 

o. The Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the

 

11



--------------------------------------------------------------------------------

provisions of Rule 158 under the 1933 Act) covering a twelve-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date of a Registration Statement.

 

p. The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

q. Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

r. Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the SEC, the Company may
delay the disclosure of material non-public information concerning the Company
the disclosure of which at the time is not, in the good faith written opinion of
an executive officer of the Company and its counsel, in the best interest of the
Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”); provided, that the Company shall promptly (i) notify the
Investors in writing of the existence of material non-public information giving
rise to a Grace Period (provided that in each notice the Company will not
disclose the content of such material non-public information to the Investors)
and the date on which the Grace Period will begin, and (ii) notify the Investors
in writing of the date on which the Grace Period ends; and, provided further,
that no Grace Period shall exceed twenty (20) consecutive days and during any
three hundred sixty five (365) day period such Grace Periods shall not exceed an
aggregate of sixty (60) days and the first day of any Grace Period must be at
least two (2) trading days after the last day of any prior Grace Period (each,
an “Allowable Grace Period”). For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the Investors
receive the notice referred to in clause (i) and shall end on and include the
later of the date the Investors receive the notice referred to in clause (ii)
and the date referred to in such notice. The provisions of Section 3(g) hereof
shall not be applicable during the period of any Allowable Grace Period. Upon
expiration of the Grace Period, the Company shall again be bound by the first
sentence of Section 3(f) with respect to the information giving rise thereto
unless such material, non-public information is no longer applicable.
Notwithstanding anything to the contrary, the Company shall cause its transfer
agent to deliver unlegended shares of Common Stock to a transferee of an
Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the applicable Registration Statement, prior to
the Investor’s receipt of the notice of a Grace Period and for which the
Investor has not yet settled.

 

4. Obligations of the Investors.

 

a. At least seven (7) Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of

 

12



--------------------------------------------------------------------------------

such Investor’s Registrable Securities included in such Registration Statement.
It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

 

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

 

c. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of 3(f) and for which the Investor has not
yet settled.

 

d. Each Investor agrees that it shall, in connection with any sales or other
transfers of Registrable Securities pursuant to the Registration Statements,
comply with any applicable prospectus delivery requirements pursuant to the 1933
Act.

 

5. Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement, which amount shall be limited to $10,000 for each
Registration Statement.

 

13



--------------------------------------------------------------------------------

6. Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement or (iv) any material violation of this Agreement (the
matters in the foregoing clauses (i) through (iv) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the
Indemnified Persons, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by such
Indemnified Person for such Indemnified Person expressly for use in connection
with the preparation of the Registration Statement or any such amendment thereof
or supplement thereto; (ii) with respect to any preliminary prospectus, shall
not inure to the benefit of any such Person from whom the Person asserting any
such Claim purchased the Registrable Securities that are the subject thereof (or
to the benefit of any Person controlling such Person) if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
in the prospectus, as then amended or supplemented, and the Indemnified Person
was promptly advised in writing not to use the incorrect prospectus and such
Indemnified Person, notwithstanding such advice, failed to deliver the correct
prospectus as required by the 1933 Act and such correct prospectus was timely
made available pursuant to Section 3(d); (iii) shall not be available to the
extent such Claim is based on a failure of the Investor to deliver or to cause
to be delivered the prospectus made available by the Company, including a
corrected prospectus, if such prospectus or corrected prospectus was timely made
available by the Company pursuant to Section 3(d); and

 

14



--------------------------------------------------------------------------------

(iv) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

 

b. In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(b) with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented.

 

c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnified Person or the Indemnified
Party, as the case may be, the representation by such counsel of the Indemnified
Person or Indemnified Party and the indemnifying party would be

 

15



--------------------------------------------------------------------------------

inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 

d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7. Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

16



--------------------------------------------------------------------------------

8. Reports Under The 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

 

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

 

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

 

c. furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

9. Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 

10. Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold at least a majority of the Registrable Securities. Any amendment or
waiver effected in accordance with this Section 10 shall be binding upon each
Investor and the Company. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Registrable Securities.
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

 

17



--------------------------------------------------------------------------------

11. Miscellaneous.

 

a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the such record
owner of such Registrable Securities.

 

b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Corvis Corporation

7015 Albert Einstein Drive

Columbia, Maryland 21046

Telephone: (443) 259-4000

Facsimile: (443) 259-4417

Attention: General Counsel

 

with a copy to:

 

Mayer, Browne, Rowe & Maw LLP

190 S. LaSalle Street Chicago, Illinois 60603

Telephone: (312) 701-7843

Facsimile: (312) 701-7711

Attention: Philip J. Niehoff, Esq.

 

If to Legal Counsel:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to

 

18



--------------------------------------------------------------------------------

such other address and/or facsimile number and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
courier or overnight courier service shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

d. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

e. This Agreement, the other Transaction Documents (as defined in the Securities
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

 

19



--------------------------------------------------------------------------------

f. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

 

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

j. All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by Investors holding at least a majority of the Registrable
Securities, determined as if all of the Notes held by Investors then outstanding
have been converted into Registrable Securities and all Warrants then
outstanding have been exercised for Registrable Securities without regard to any
limitations on conversion of the Notes or on exercises of the Warrants.

 

k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

l. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

m. This Agreement shall terminate in the event that the Securities Purchase
Agreement terminates in accordance with its terms prior to the Initial Closing
Date.

 

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY: CORVIS CORPORATION

By:

 

    /s/ KIM D LARSEN

--------------------------------------------------------------------------------

   

Name: Kim D. Larsen

   

Title: SVP, Bus. Dev. & General Counsel



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: SMITHFIELD FIDUCIARY LLC

By:

 

    /s/ ADAM J. CHILL

--------------------------------------------------------------------------------

   

Name: Adam J. Chill

   

Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: MAINFIELD ENTERPRISES INC.

By:

 

    /s/ AWI VIGDER

--------------------------------------------------------------------------------

   

Name: Awi Vigder

   

Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: THE RIVERVIEW GROUP LLC

By:

 

    /s/ TERRY FEENEY

--------------------------------------------------------------------------------

   

Name: Terry Feeney

   

Title:   Chief Operating Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS:

PORTSIDE GROWTH AND

OPPORTUNITY FUND

By:

 

    /s/ JEFF SMITH

--------------------------------------------------------------------------------

   

Name: Jeff Smith

   

Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: ELLIOTT ASSOCIATES, L.P. By:     Elliott Capital Advisors, L.P., as
general partner By:     Braxton Associates, Inc., as general partner

By:

 

    /s/ ELLIOTT GREENBERG

--------------------------------------------------------------------------------

   

Name: Elliot Greenberg

   

Title:   Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: ELLIOTT INTERNATIONAL, L.P. By:     Elliott International Capital
Advisors Inc., as Attorney-in-Fact

By:

 

    /s/ ELLIOT GREENBERG

--------------------------------------------------------------------------------

   

Name: Elliot Greenberg

   

Title:   Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: HEIMDALL INVESTMENTS LTD.

By:

 

    /s/ KEVIN O’NEAL

--------------------------------------------------------------------------------

   

Name: Kevin O’Neal

   

Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: CEDRIC, LLC

By:

 

    /s/ JOSEPH R. WEKSELBLATT

--------------------------------------------------------------------------------

   

Name: Joseph R. Wekselblatt

   

Title:   Chief Financial Officer, Angelo,

            Gordon & Co., L.P. Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: AMARANTH PARTNERS L.L.C. By     Amaranth Advisors L.L.C., Manager

By:

 

    /s/ KARL J. WACHTER

--------------------------------------------------------------------------------

   

Name: Karl J. Wachter

   

Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

--------------------------------------------------------------------------------

 

Address and Facsimile Number

--------------------------------------------------------------------------------

 

Legal Representative’s

Address and Facsimile Number

--------------------------------------------------------------------------------

Smithfield Fiduciary LLC  

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, New York 10019

Attention: Ari J. Storch

                 Adam J. Chill

Facsimile: (212) 751-0755

Telephone: (212) 287-4720

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Mainfield Enterprises Inc.  

c/o Sage Capital Growth, Inc.

660 Madison Avenue, 18th Floor

New York, New York 10021

Attention: Eldad Gal

Facsimile: (212) 651-9010

Telephone: (212) 651-9008

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention: Adam J. Kansler, Esq.

Facsimile: (212) 969-2900

Telephone: (212) 969-3000

The Riverview Group LLC  

666 Fifth Avenue, 8th Floor

New York, New York 10103

Attention: Daniel Cardella

Facsimile: (212) 977-1667

Telephone: (212) 841-4100

   

Portside Growth and

Opportunity Fund

 

c/o Ramius Capital Group, L.L.C.

666 Third Avenue, 26th Floor

New York, New York 10017

Attention: Jeffrey Smith

                 Roger Anscher

Facsimile: (212) 845-7999

Telephone: (212) 845-7955

    Elliott Associates, L.P.  

c/o Elliott Management Corporation

712 Fifth Avenue, 35th Floor

New York, New York 10019

Attention: Elliot Greenberg

                 Brett Cohen

Nadav Manham

Facsimile: (212) 974-2092

Telephone: (212) 506-2999

    Elliott International, L.P.  

c/o Elliott Management Corporation

712 Fifth Avenue, 35th Floor

New York, New York 10019

Attention: Elliot Greenberg

                 Brett Cohen

                 Nadav Manham

Facsimile: (212) 974-2092

Telephone: (212) 506-2999

   



--------------------------------------------------------------------------------

Heimdall Investments Ltd.  

c/o HBK Investments Ltd.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: General Counsel

Facsimile: (214) 758-1207

Telephone: (214) 758-6107

    Cedric, LLC  

c/o Angelo, Gordon & Co.

245 Park Avenue

New York, New York 10167-0094

Attention: Gary I. Wolf

Facsimile: (212) 867-6449

Telephone: (212) 692-2058

 

Paul, Weiss, Rifkind, Wharton &

Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Douglas A. Cifu, Esq.

Facsimile: (212) 757-3990

Telephone: (212) 373-3000

Amaranth Partners L.L.C.  

One American Lane

Greenwich, Connecticut 06831

Attention: General Counsel

Facsimile: (203) 422-3500

Telephone: (203) 422-3300

   



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

[Transfer Agent]

Attn:

 

Re:     Corvis Corporation

 

Ladies and Gentlemen:

 

We are counsel to Corvis Corporation, a Delaware corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement, dated as of February 6, 2004 (the “Purchase Agreement”),
entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders its convertible notes (the “Notes”), convertible into shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”) and
warrants exercisable for shares of its Common Stock (the “Warrants”). Pursuant
to the Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the resale of the
Registrable Securities (as defined in the Registration Rights Agreement),
including the shares of Common Stock issuable upon conversion of the Notes, as
interest on the Notes and upon exercise of the Warrants under the Securities Act
of 1933, as amended (the “1933 Act”). In connection with the Company’s
obligations under the Registration Rights Agreement, on                  ,
200  , the Company filed a Registration Statement on Form S-3 (File No.
333-                    ) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

 

This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
February 6, 2004. This letter shall serve as our standing instructions to you
with regard to this matter.

 

Very truly yours,

[ISSUER’S COUNSEL]

By:

       

--------------------------------------------------------------------------------

 

CC:    [LIST NAMES OF HOLDERS]



--------------------------------------------------------------------------------

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling stockholders are
issuable upon conversion of the convertible notes, upon exercise of the warrants
and as interest on the convertible notes. For additional information regarding
the convertible notes and warrants, see “Private Placement of Convertible Notes
and Warrants” above. We are registering the shares of common stock in order to
permit the selling stockholders to offer the shares for resale from time to
time. Except for the ownership of the convertible notes and the warrants and the
purchase of securities from the Company on August 28, 2003, the selling
stockholders have not had any material relationship with us within the past
three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders. The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
convertible notes and the warrants, as of                     , 200  , assuming
conversion of all convertible notes and exercise of the warrants held by the
selling stockholders on that date, without regard to any limitations on
conversions or exercise.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of registration rights agreements with the holders
of the convertible notes and the warrants, this prospectus generally covers the
resale of at least the sum of (i) 175% of the maximum number of shares of common
stock issuable upon conversion of the convertible notes (assuming that the
convertible notes are convertible at their Initial Valuation Price and without
taking into account any limitations on the conversion of the convertible notes
set forth in the convertible notes) and (ii) 125% of the maximum number of
shares of common stock issuable upon exercise of the related warrants (without
taking into account any limitations on the exercise of the warrants set forth in
the warrants) and as interest on the convertible notes and the maximum number of
interest shares were issued assuming no conversions or redemptions prior to the
maturity date of the convertible notes, in each case as of the trading day
immediately preceding the date this registration statement was initially filed
with the SEC. Because the conversion price of the convertible notes, the
exercise price of the warrants and the interest payable on the convertible notes
may be adjusted, the number of shares that will actually be issued may be more
or less than the number of shares being offered by this prospectus. The fourth
column assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.

 

Under the terms of the convertible notes and the warrants, a selling stockholder
may not convert the convertible notes, or exercise the warrants, to the extent
such conversion or exercise would cause such selling stockholder, together with
its affiliates, to beneficially own a number of shares of common stock which
would exceed 4.99% of our then outstanding shares of common stock following such
conversion or exercise, excluding for purposes of such determination shares of
common stock issuable upon conversion of the convertible notes which have not
been converted and upon exercise of the warrants which have not been exercised.
The number of shares in the second column does not reflect this limitation. The
selling stockholders may sell all, some or none of their shares in this
offering. See “Plan of Distribution.”



--------------------------------------------------------------------------------

Name of Selling Stockholder

--------------------------------------------------------------------------------

   Number of Shares Owned
Prior to Offering


--------------------------------------------------------------------------------

   Maximum Number of Shares
to be Sold Pursuant to this
Prospectus


--------------------------------------------------------------------------------

   Number of Shares Owned
After Offering


--------------------------------------------------------------------------------

Smithfield Fiduciary LLC (1)

             0

Mainfield Enterprises, Inc. (2)

             0

The Riverview Group LLC (3)

             0

Portside Growth and Opportunity Fund (4)

             0

Elliott Associates, L.P. (5)

              

Elliott International, L.P. (6)

              

Heimdall Investments Ltd. (7)

              

Cedric, LLC (8)

              

Amaranth Partners L.L.C. (9)

              

--------------------------------------------------------------------------------

(1) Highbridge Capital Management, LLC (“Highbridge”), is the trading manager of
Smithfield Fiduciary LLC (“Smithfield”) and consequently has voting control and
investment discretion over the shares of common stock held by Smithfield. Glenn
Dubin and Henry Swieca control Highbridge. Each of Highbridge and Messrs. Dubin
and Swieca disclaims beneficial ownership of the shares held by Smithfield.

(2) Pursuant to an investment management agreement, Avi Vigder has voting
control and investment discretion over securities held by Mainfield Enterprises,
Inc. (“Mainfield”). Mr. Vigder disclaims beneficial ownership of the securities
held by Mainfield.

(3) The sole member of Riverview is Millennium Holding Group, L.P., a Delaware
limited partnership (“Holding”). Millennium Management, LLC, a Delaware limited
liability company (“Millennium Management”), is the general partner of Holding.
Israel A. Englander (“Mr. Englander”) is the sole managing member of Millennium
Management. TO the extent permitted by applicable law, each of Holding,
Millennium Management and Mr. Englander disclaim beneficial ownership of the
shares owned by Riverview.

(4) Ramius Capital Group, LLC (“Ramius Capital”) is the investment adviser of
Portside Growth & Opportunity Fund (“Portside”) and consequently has voting
control and investment discretion over securities held by Portside. Ramius
Capital disclaims beneficial ownership of the shares held by Portside. Peter A.
Cohen, Morgan B. Stark, Thomas W. Strauss



--------------------------------------------------------------------------------

     and Jeffrey M. Solomon are the sole managing members of C4S& Co., LLC, the
sole managing member of Ramius Capital. As a result, Messrs. Cohen, Stark,
Strauss and Solomon may be considered beneficial owners of any shares deemed to
be beneficially owned by Ramius Capital. Messrs. Cohen, Stark, Strauss and
Solomon disclaim beneficial ownership of these shares.

(5) Paul E. Singer and Elliott Capital Advisors, L.P., a Delaware limited
partnership which is controlled by Mr. Singer, are the general partners of
Elliott Associates, L.P.

(6) Hambledon, Inc., a Cayman Islands corporation which is also controlled by
Mr. Singer, is the general partner of Elliott International, L.P. Elliott
International Capital Advisors, L.P. (“EICA”), a Delaware corporation, is the
investment manager for Elliott International, L.P. EICA expressly disclaims
equitable ownership of and pecuniary interest in any of these shares of Common
Stock.

(7) HBK Investments L.P. may be deemed to have sole voting power and sole
dispositive power over the shares hold by Heimdall Investments Ltd. pursuant to
an Investment Management Agreement between HBK Investments L.P. and Heimdall
Investments Ltd. Heimdall Investments Ltd. is an affiliate of HBK Global
Securities L.P., a registered broker-dealer.

(8) Angelo, Gordon & Co. L.P. is the Manager of Cedric, LLC. John M. Angelo and
Michael L. Gordon are the principal executive officers of Angelo, Gordon & Co.,
L.P. Each of Angelo, Gordon & Co., L.P., and Messrs. Angelo and Gordon disclaim
beneficial ownership of the shares held by Cedric, LLC.

(9) Amaranth Advisors L.L.C. is the Managing Member of Amaranth Partners L.L.C.
Nicholas M. Maounis is the Managing Member of Amaranth Advisors L.L.C. Amaranth
Partners L.L.C. is the Managing Member of Amaranth Securities L.L.C., a U.S.
broker dealer.



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issuable upon conversion of the
convertible notes, upon exercise of the warrants and an interest on the
convertible notes to permit the resale of these shares of common stock by the
holders of the convertible notes and the warrants from time to time after the
date of this prospectus. We will not receive any of the proceeds from the sale
by the selling stockholders of the shares of common stock. We will bear all fees
and expenses incident to our obligation to register the shares of common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

  • on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

  • in the over-the-counter market;

 

  • in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  • through the writing of options, whether such options are listed on an
options exchange or otherwise;

 

  • ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  • block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  • purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  • an exchange distribution in accordance with the rules of the applicable
exchange;

 

  • privately negotiated transactions;

 

  • short sales;

 

  • pursuant to Rule 144 under the Securities Act;

 

  • broker-dealers may agree with the selling securityholders to sell a
specified number of such shares at a stipulated price per share;



--------------------------------------------------------------------------------

  • a combination of any such methods of sale; and

 

  • any other method permitted pursuant to applicable law.

 

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions. The selling stockholders may also loan or pledge shares of common
stock to broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the convertible notes, warrants or shares of common stock owned by them and,
if they default in the performance of their secured obligations, the pledgees or
secured parties may offer and sell the shares of common stock from time to time
pursuant to this prospectus or any amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended, amending, if necessary, the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus. The selling stockholders also may transfer and donate the
shares of common stock in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling beneficial
owners for purposes of this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.



--------------------------------------------------------------------------------

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[    ] in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreements, or we may be entitled to contribution.

 

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.